Citation Nr: 0934274	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-35 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for Meniere's syndrome, to 
include as secondary to service-connected diabetes mellitus, 
type II.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his brother-in-law


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision, which denied his 
service connection claim.

The Veteran testified before the undersigned during a video 
conference hearing in July 2009.  A transcript has been 
associated with the claims file.  At the hearing, the Veteran 
submitted additional evidence and did not waive RO 
jurisdiction. 

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, this matter must be remanded for further 
evidentiary development.

The Veteran contends that his Meniere's syndrome was caused 
or aggravated by his service-connected diabetes mellitus.  He 
was afforded a VA examination in November 2006 to determine 
the etiology of his diagnosed Meniere's syndrome.  During the 
examination, the examiner noted that VA medical records 
indicated that the Veteran was fitted for a hearing aid for 
his left ear in January 2006.  This treatment note has not 
been associated with the claims file.  The only VA treatment 
records associated with the claims file, aside from the VA 
examinations afforded in July 2004 and November 2006, are 
dated in October 2004 and 2008.  Further, review of the 
claims file also indicates that the RO did not independently 
obtain copies of his VA treatment records.  Instead, these VA 
records (from 2004) are contained in the documentation 
received from the Veteran's claim for disability benefits 
from the Social Security Administration (SSA), which were 
granted in January 2005.  VA has a duty to assist in 
obtaining records which are known to be in the possession of 
the Federal Government, such as VA records, military service 
department, and social security administration records.  See 
Counts v. Brown, 6 Vet. App. 473 (1994); see also Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).  Because there appears to 
be pertinent VA medical records that have not been associated 
with the claims file, the Board finds that a remand is 
necessary to obtain such records.

Furthermore, the VA examiner was asked to determine whether 
the Veteran's Meniere's syndrome results from his service-
connected diabetes mellitus.  In the November 2006 VA 
examination report, the examiner noted that the Meniere's 
disease has an unknown cause, provided that there was no 
relationship between this condition and his diabetes, and 
opined that the condition has no relation to his service.  
The examiner, however, did not specifically articulate 
whether the Veteran's Meniere's disease was caused and/or 
aggravated by his diabetes mellitus, and did he provide a 
rationale for his opinions.  As such, the Board finds that 
this VA examination is not sufficient and remands for another 
medical opinion as to the etiology of the Meniere's syndrome.  

Because this matter must be remanded, the Board takes this 
opportunity to supplement the claims file.  During his July 
2009 video conference hearing, the Veteran mentioned that he 
had submitted hearing evaluations from his employment which 
showed that his hearing was normal before he was diagnosed 
with diabetes mellitus but greatly diminished after said 
diagnosis.  These medical evaluations are not in the claims 
file.  Further, the record indicates that the Veteran was 
referred to a Dr. Elzinga in Grand Rapids, Michigan for a 
formal hearing test in 2002.  These records are also not in 
the claims file.  The Board finds that these records may be 
pertinent documents which would help in the assessment of the 
Veteran's claim.  As such, the RO should assist the Veteran 
in obtaining such records.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
addressing the preadjudicatory notice requirements for 
service connection claims.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The notice does not take the form 
prescribed in that case.  As this case is being remanded for 
other matters, the RO now has the opportunity to correct any 
defects in the VCAA notices previously provided to the 
Veteran. 



Accordingly, the case is REMANDED for the following action:

1.	Provide to the Veteran all notification 
action required by the VCAA and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), 
with respect to the claim.  The notice 
should also inform the Veteran that he 
should provide VA with copies of any 
evidence relevant to the claim that he 
has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2.	Obtain the Veteran's VA medical 
records, to include his treatment 
records from the VA medical center in 
Grand Rapids, Michigan.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.	The RO should assist the Veteran in 
obtaining the additional medical 
records referenced in the July 2009 
video conference hearing, including 
hearing evaluations provided by his 
former employer, as well as any hearing 
tests performed by Dr. Elzinga in Grand 
Rapids, Michigan, and associate them in 
the claims file.  All efforts to assist 
the Veteran in obtaining these non-
Federal records should be well 
documented and should comply with 
38 C.F.R. § 3.159(e).  

4.	Forward the claims file to a VA 
examiner to render an opinion as to the 
following:  (i)  whether it is at least 
as likely as not (that is, at least a 
50 percent probability) that the 
Veteran's Meniere's syndrome was caused 
by any service-connected disability or 
injury of service-origin, to include 
his service-connected diabetes 
mellitus; (ii) whether it is at least 
as likely as not the Meniere's syndrome 
was aggravated  by his service-
connected diabetes mellitus; and (iii) 
whether it is at least as likely as not 
that the Veteran's Meniere's syndrome 
was caused or aggravated by his 
service.  

It would be helpful if the examiners 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiners should provide a complete 
rationale for any opinion provided.

5.	Then, the RO should readjudicate the 
claim.  If such action does not resolve 
a claim, a supplemental statement of 
the case (SSOC) should be issued to the 
appellant and her representative.  An 
appropriate period of time should be 
allowed for response. Thereafter, these 
claims should be returned to this Board 
for further appellate review, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



